SEE, Justice
(concurring in part and dissenting in part as to the rationale, and dissenting from the judgment).
I concur in the holding that Act No. 114 is unconstitutional. I respectfully dissent, however, from the holding that reducing the Special Health Care Tax to zero mills jeopardized the payment of the 1998 warrants; thus, I dissent from the judgment. The issue whether reducing or eliminating an ad valorem tax jeopardizes “the payment of any bonded indebtedness secured by such tax,” Ala. Const.Amend. 373(e), is a question of fact. The trial court found as a fact that eliminating the Special Health Care Tax did not jeopardize the payment of the 1998 warrants. In light of the fact that the Blount County Health Care Authority had ample funds to make the payments due on the warrants, and in light of the fact that the Authority was obligated to make the payments due on the warrants irrespective of whether, or at what rate, Blount County levied the Special Health Care Tax, the trial court’s conclusion is supported by the evidence and should not be disturbed on appeal.